Citation Nr: 0523955	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-31 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from October 1979 to November 
1982.  This appeal arises from a June 1997 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs that concluded new 
and material evidence had not been submitted to reopen a 
claim for service connection for residuals of a right foot 
injury.

In January 2000, the Board reopened the claim and remanded it 
for further development.  In September 2003, the claim was 
remanded once again.  

A statement from the veteran received by the RO in June 1999, 
appears to raise a claim for entitlement to non-service 
connected pension based on total and permanent disability.  
The Board refers this claim to the RO for appropriate action.


FINDING OF FACT

The veteran does not have a current right foot disability 
related to service.


CONCLUSION OF LAW

Residuals of a foot injury were not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis (and 
degenerative joint disease), when such are manifested to a 
compensable degree within a year after separation from active 
duty. 38 C.F.R. §§ 3.307, 3.309(a) (2004). 

The veteran asserts that he was injured when a tire fell on 
his right foot during active service, and that he suffers 
from residuals of this accident, including foot pain and 
recurrent bone overgrowth.  As an initial matter, the Board 
must clarify that the veteran's claim for service connection 
for a right foot injury was first denied in April 1989.  This 
decision, as well as a subsequent Board decision, determined 
that the veteran's recurrent exostosis disability was not 
related to corns or calluses that the veteran complained of 
in service.  However, in an August 1991 claim to reopen, the 
veteran noted that his claim was based on an accident 
involving a tank tire, not his corns and calluses in service.  
In a September 1992 statement, the veteran reiterated that 
the claim has always been related to the tire accident.  
Therefore, the Board will limit this discussion to the 
veteran's specific claim.

The veteran's service medical records (SMRs) show no evidence 
that his right foot was injured in service.  In fact, the 
only evidence of foot problems in the veteran's SMRs are a 
January 1980 complaint of corns and calluses on the right 
foot and an April 1982 fungal infection between the toes.  In 
a June 1985 Report of Medical History (completed during the 
veteran's Reserve service) he reported foot trouble.  A 
physician's summary indicated that the veteran had trauma to 
his left foot in 1981, but there were no fractures or 
sequelae.  A Report of Medical Examination from the same 
period did not indicate foot trouble.


In a Report of Accidental Injury dated in January 1989, the 
veteran reported being injured by a tire falling on his right 
foot in August 1982.  He also reported that he had undergone 
an operation on a foot corn he acquired while "living 
outside the barracks."  

Post-service evidence of a right foot problem includes 1988 
VA treatment notes indicating a history of exostosis on the 
right foot in 1982; an exostosis of the dorsum of the right 
mid-foot was surgically removed in October 1988.  The report 
of a March 1989 VA examination also mentions the veteran's 
alleged foot injury in service as well as surgical scar and a 
large exostosis.  However, X-rays of the bony structure, 
joints, and soft tissue were negative for abnormalities.

An April 1992 VA X-ray report indicated that the veteran had 
marked to moderate degenerative joint disease "at the first 
cuneiform- first and second metatarsal joints associated with 
some edema overlying the first cuneiform- first metatarsal 
medially."  In September 1992, the veteran had another 
operation to remove an exostosis from his right foot at a VA 
hospital.

In April 1997, a private orthopedic doctor diagnosed the 
veteran with right foot post-traumatic arthritis "most 
probably army related."  In May 1998, another private doctor 
reported that the veteran had a right foot deformity with a 
history of trauma.  The doctor opined that the veteran's 
current foot problem was "a consequence of the trauma" that 
the veteran incurred in service.  This doctor reiterated his 
opinion in an August 2001 statement.  However, in March 2002, 
this doctor recommended that the veteran be evaluated by an 
orthopedic specialist to determine whether the veteran's 
current right foot problem was related to service because his 
opinion as to the etiology of the disability was based on the 
veteran's reported history.

Finally, in June 2004, the veteran underwent a VA 
examination.  The examiner reviewed the claims file and the 
veteran's service medical records and diagnosed the veteran 
with severe degenerative joint disease along the fist 
cuneiform bone with base on the first metatarsal bone and 
inferior os calcis spur.  He noted that the SMRs showed no 
evidence of trauma to the right foot and that there was no 
evidence of treatment of right foot problems until several 
years after service.  As a result, the examiner opined that 
the veteran's right foot arthritis was not related to a foot 
injury in service.

The Board concludes that the preponderance of the credible 
and probative medical evidence supports a finding that the 
veteran's current right foot disability is not related to an 
injury in service.  The Board observes that the weight it 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.)  
Furthermore, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board is not required to accept medical opinions that are 
based solely on recitation of history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).

The Board gives little weight to the April 1997 private 
doctor's opinion because it is a bare conclusion, unsupported 
by reasons or evidence.  As to the opinion of the veteran's 
second private doctor (a specialist in general medicine), it 
is based on the veteran's recitation of history, and the 
doctor himself finally recommended review by an orthopedist 
to determine if the current foot condition was related to 
trauma in the Army or not.  Therefore, the most credible and 
probative medical opinion in the claims file is the June 2004 
VA examination report in which the examiner found the 
veteran's disability was not related to service.

The Board has also considered the veteran's written 
testimony, as well as testimony submitted by his family and 
friend, in support of the veteran's argument.  Unfortunately, 
neither the veteran's wife, mother, or friend were present at 
the time of the veteran's alleged accident- they were only 
able to repeat what the veteran told them.  Moreover, the 
veteran's statements and those of his family and friend are 
not competent evidence of a nexus between service and the 
veteran's foot disability.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board also notes that the first competent post-service 
evidence of a foot disability in the claims file came in 
1988, approximately 6 years after the veteran's separation 
from service.  The first evidence of the veteran's own 
report of the alleged accident was in 1989.  In fact, in a 
July 1993 RO hearing, the veteran reported that he had no 
foot problems during his three years of Reserve service 
following active duty.  In view of the lengthy period 
without treatment, there would be no evidence of a 
continuity of symptomatology, and this weighs heavily 
against the claim.   See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, there is no competent evidence 
which shows that the veteran had arthritis (diagnosed as 
degenerative joint disease) that was manifest to a 
compensable degree within one year of separation from 
service. See 38 C.F.R. §§ 3.307, 3.309.   

The preponderance of the evidence is against the veteran's 
claim for service connection for a foot disability.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in July 2001 and in May 2004, and the 
text of 38 C.F.R. § 3.159 was included in the March 2003 
supplemental  statement of the case (SSOC).  With regard to 
element (1), above, the Board notes that the RO sent the 
appellant a VCAA notice letter in May 2004 that informed him 
of the type of information and evidence necessary for 
establishing service connection and for a compensable rating.  
Furthermore, by virtue of the rating decision on appeal and 
the SSOC, he was provided with specific information as to why 
his claim was not granted, and of the evidence that was 
lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SSOC, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA would obtain relevant 
records held by any federal agency and make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was ultimately responsible for 
supporting his claim with appropriate evidence not held by 
federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a March 2003 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in 1997.  The Board concedes that the VCAA 
notice in this case was not provided to the veteran prior to 
the initial AOJ adjudication.  However, VA subsequently took 
a reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The Board acknowledges that the VCAA letters were 
sent to the veteran after the RO's 1997 decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  The 
appellant has been provided with such notice and process.  
Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded a VA examination.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for residuals of a foot injury is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


